—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Pincus, J.), dated September 9, 1998, which granted the respective motions of the defendants for summary judgment dismissing the complaint insofar as asserted against them on the ground that none of the plaintiffs sustained a serious injury within the meaning of Insurance Law § 5102 (d). The appeal brings up for review so much of an order of the same court dated January 14, 1999, as, upon reargument, adhered to the original determination (see, CPLR 5517 [b]).
Ordered that the appeal from the order dated September 9, 1998, is dismissed, as that order was superseded by the order dated January 14, 1999, made upon reargument; and it is further,
Ordered that the order dated January 14, 1999, is affirmed insofar as reviewed; and it is further,
Ordered that the respondents are awarded one bill of costs.
After the defendants established their prima facie entitlement to judgment as a matter of law, the plaintiffs failed to raise a triable issue of fact (see, CPLR 3212 [b]) as to whether any of them sustained a serious injury within the meaning of Insurance Law § 5102 (d). Bracken, J. P., Santucci, Altman, Friedmann and H. Miller, JJ., concur.